DETAILED ACTION
This Office Action is responsive to communications of application received on 12/16/2021. The disposition of the claims is as follows: claims 1-6 are pending in this application. Claims 1, 4 and 6 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 2020-212652 filed in Japan on 12/22/2020.  Receipts of the subject certified copy of the priority document from participating IP office on 2/1/2022, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 2/24/2022 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Sunada et al. (US 2018/0048786) teaches an image reading apparatus reads an original image of an original placed on an original tray by a scanner unit. The original is conveyed to a reading position used by the scanner unit from the original tray through a conveyance path. A registration roller pair configured to mechanically correct skew of the original at a time of conveyance of the original is provided on the conveyance path. The image reading apparatus calculates a skew amount at the time of the conveyance of the original based on the original image, and conducts image processing on the original image based on the skew amount, to thereby correct a tilt of the original image. The image reading apparatus stops the conveyance of the original when the absolute value of the skew amount is larger than a first threshold value (abstract and figures 1, 5 and 8).
Seki et al. (US 2019/0238703) teaches an image reading apparatus capable of determining whether or not to perform an inclination correction for an original to be read is provided. The image reading apparatus comprises a pair of guide plates to sandwich an end of the original in a width direction, an original guide width detection sensor for measuring a width between the guide plates with the original sandwiched, various rollers for conveying the original, and a surface reading unit for reading an image of the original. The image reading apparatus further comprises an image processing part which detects the width of the original being conveyed as an original width to detect an amount of inclination of the original being conveyed. Further, the image processing part corrects the image of the original read in accordance with the amount of inclination detected. The image reading apparatus compares the guide width with the original width and controls whether or not to perform the inclination correction in accordance with a result of the comparison (abstract and figures 1, 6-9).
However, the prior art searched and of record neither anticipates nor suggests the claimed combination of:
Regarding Claim 1: The processor is configured to rotationally correct the image read by the reader by the predetermined amount so as to reduce the inclination amount to output a second image in which the rotationally corrected image is included in a case where the inclination amount is larger than a predetermined amount, wherein the size of the second image is smaller than a minimum size among standard sizes in which the rotationally corrected image is included and larger or equal to a size of a rectangle circumscribing the rotationally corrected image. These limitations in combination with all other limitations required in the claimed invention are not fully disclosed by the prior arts of record.
 Regarding Claim 4: The processor is configured to rotationally correct the image read by the reader by a first amount so as to reduce the inclination amount to output a second image in which the rotationally corrected image is included in a case where the inclination amount is larger than a predetermined amount, wherein the size of the second image is smaller than a minimum size among standard sizes in which the rotationally corrected image is included and larger or equal to a size of a rectangle circumscribing the rotationally corrected image, and wherein the first amount is smaller than the predetermined amount. These limitations in combination with all other limitations required in the claimed invention are not fully disclosed by the prior arts of record.
Regarding Claim 6: The processor is configured to output, without rotationally correcting the image read by the reader, a second image in which the image read by the reader is included in a case where the inclination amount is larger than the predetermined amount, wherein the size of the second image is smaller than a minimum size among standard sizes in which the image which is not rotationally corrected is included and is larger or equal to a size of a rectangle circumscribing the image which is not rotationally corrected. These limitations in combination with all other limitations required in the claimed invention are not fully disclosed by the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675